UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 99-51128




                  In The Matter of:   ELWOOD CLUCK,

                                                             Debtor.

        --------------------------------------------------


   KRISTINE ARLITT CLUCK; FIRST CAPITAL MORTAGE COMPANY, INC.,

                                                       Appellants,


                               VERSUS


   HARRY A. PERRIN; JOSEPH M. VAN NEST; CHARLES J. MADDOX, JR.;
 THOMAS M. KIRKENDALL; MADDOX, PERRIN & KIRKENDALL; DAVID GRAGG;
              JEFFERS, BROOK, KREAGER & GRAGG, INC.,

                                                          Appellees.




           Appeal from the United States District Court
                 for the Western District of Texas


                         September 13, 2000
Before DUHE, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

      AFFIRMED.   See 5th Cir. R. 47.6.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.